Citation Nr: 1502372	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for malignant melanoma with lymph node involvement, to include as a result of herbicide exposure and/or ionizing radiation.  

2.  Entitlement to nonservice-connected pension benefits, to include whether the Veteran's annualized countable income exceeds the maximum annual income limit for receipt of payment of such benefits.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968, to include service at the Ching Chuan Kang Air Force Base (AFB) in Taiwan.  The Veteran also alleges that he served in Thailand during military service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of entitlement to service connection for malignant melanoma with lymph node involvement, to include as a result of herbicide exposure and/or ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's countable family annual income for VA pension purposes is in excess of the established income limit to receive nonservice-connected pension.  



CONCLUSION OF LAW

The Veteran's countable family income exceeds the limit for receiving nonservice-connected pension.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Moreover, specific notice regarding establishing entitlement to pension was provided in correspondence dated in February 2010.  

The relevant facts are not in dispute.  As will be shown below, while the Veteran believes that VA incorrectly computed his income (see hrg. tr. at pgs. 14-15), even when VA applies the proper amount for the computation of his Social Security payment, it still exceeds the maximum allowable amount for VA pension purposes.  Therefore, the appeal will be denied as a matter of law, and no further development is necessary.  It is also noted that the Veteran was provided with the applicable laws and regulations in the February 2012 statement of the case, showing that he had actual knowledge of the criteria used to decide his claim.  There is no evidence that additional records have been identified and are yet to be requested.  

The appellant was afforded the opportunity to testify before a Veterans Law Judge (VLJ) in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to eligibility for nonservice-connected pension, to include whether the Veteran's annualized countable income exceeded the maximum annual income limit for receipt of payment of such benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Improved nonservice-connected pension is a benefit available to a wartime veteran if: in pertinent part, the veteran is permanently and totally disabled from nonservice-connected disability, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2014).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23(b) (2014).  

The maximum annual pension rate (MAPR) is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b) (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2014).  The MAPR used to determine eligibility is based on certain status determinations.  In this case, the Veteran has one dependent, his wife.  For 2011, the Veteran would be eligible for improved pension if his countable family income was less than $15,493.  For 2012, the Veteran would be eligible for improved pension if his countable family income was less than $16,051.  

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3 .271 (2014).  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  

In statements of record and evidence submitted, the Veteran reported that his spouse lived with him.  He had annual Social Security Administration (SSA) income of 2,274.  His spouse received annual SSA benefits of $9,280 (an amount actually in excess of the $7,896 that the RO applied for computation), and he reported an annual Postal Annuity of $61,708.80.  Thus, his countable annual income was in excess of $70,000.  This dollar amount clearly exceeds the Veteran's MAPR limits as reported above.  

There is no indication in the record that the Veteran's income has been reduced since the above amounts were provided.  

In this case, the Veteran's annual family income clearly exceeded the income limits established by the MAPR for the periods beginning in 2011 and 2012.  Thus, pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of non-service-connected pension, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

As the Veteran's annualized countable family income exceeds the maximum annual income limit, entitlement to payment of nonservice-connected pension benefits is denied.  


REMAND

The Veteran contends that he developed malignant melanoma with lymph node involvement as a result of his service.  Specifically, he alleges that he was exposed to herbicides and/or ionizing radiation in Taiwan and/or in Thailand, and that this caused his skin cancer.  At the 2014 hearing, he also claimed that inservice exposure to excessive amounts of sun resulted in his development of his malignant melanoma in 2009.  

No VA examination or opinion was obtained regarding the possibility that the Veteran's malignant melanoma with lymph node involvement was caused by inservice sun exposure.  There is a low standard for provision of a VA examination.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a qualified examiner regarding the etiology of the Veteran's malignant melanoma.  The entire claims file including all electronic records should be reviewed by the examiner.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (at least 50 percent likely) that the Veteran's malignant melanoma with lymph node involvement, first noted in 1999, is due to a disease or injury in service, including exposure to the sun.  

The examiner should note that while the Veteran claims that he was exposed to herbicides and/or ionizing radiation in service; no such exposure has been confirmed to date.  

A complete explanation based on medical documentation and the facts of this case for all of the opinions expressed should be provided in the report of examination.  If the examiner is unable to provide the requested opinion(s) without resort to undue speculation, he or she should explain why this is the case.  
 
2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


